03/DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/18/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1 and 4-20 remain pending. Claims 8-20 are withdrawn from consideration as being directed to a non-elected group.

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following:
Reference characters "12" and "13" have all been used to designate the header mount in Fig. 22 and 23.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant argues that a review of the detailed description will overcome the objections to the drawings. While the examiner agrees that reference number 12 is a display header and reference number 13 is a header mount the broken lead lines to both reference number both directed to the same area of the figure, thus two different reference numbers are directed to the same part. Further since both the header mount and display header are hidden from view in Fig. 23 as acknowledged in the arguments it is more difficult to differentiate that there are two different structures being pointed at.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lutes et al. US 2006/0260979 A1 in view of Goldstein US 3,090,492 A, herein after referred to as Lutes and Goldstein respectively.
Regarding claim 1 Lutes discloses a display stand comprising: 
a frame defining a pocket (pocket created between the back/outer panel shown in Figs. 2 and 3 and 21 the inner back panel, Figs. 5 and 6), and 
a display header (10 display header, Fig. 8) coupled to the frame (Figs. 1 and 2), the display header including a header board (40, Fig. 10 see below) and a header mount (28 wings, Fig. 6) coupled to the frame in a fixed position relative to the frame, 
wherein the header board is at least partially received in the pocket of the frame (Fig. 3), and the header mount is configured to support the header board in a display position where product indicia positioned on the header board is visible (Fig. 1) and to allow the header board to move in the pocket relative to the frame to a shipping position at the selection of a user where at least a portion of the product indicia is obscured by the frame and to reduce a height of the display stand (Fig. 3), wherein the header mount (28) includes at least one elastic member (32 cardboard springs, which a spring is elastic forces 28 into position to bias the header in the up position, paragraph [0026] lines 5-9 and [0030] 7-13) having a first end and a second end, the elastic member (32) is coupled to the frame at the first end and the header board at the second end (elastic member is coupled to the header board via the header mount 28 and is coupled to the frame via the column 19), wherein the elastic member is inside the pocket in the shipping position and in the display position (Figs. 4-5).
Lutes is silent to wherein the at least one elastic member is configured to stretch to bias the header board toward the display position and wherein the elastic member is coupled to a slot in the fame.
Goldstein teaches a product display (Fig. 4) with an elastic member (35 elastic tension member, Figs. 1-3 and 5) that is attached to the board (18 back member) and frame (29 flap, Figs. 2-3) via the slot (36 Figs. 1-3) and is configured to stretch (Figs. 1-5) to bias the board from a shipping position (Fig. 1) to a display position (Figs. 4-5, Col. 1, lines 15-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic member of Lutes to include the elastic member that is configured to stretch to bias the header board from the from the shipping to display position and connected to the frame via a slot as taught by Goldstein as doing so would yield predictable results and it well known in the art. Additionally, it will allow the user to save time, not have to read directions and without need for cutting, tearing or bending (Col. 1, lines 15-20).
Regarding claim 4 Lutes as modified discloses the product display of claim 1 and further discloses wherein the frame includes a body (19) defining the pocket and a prop (27 step ledge, lower portion of 19, Fig. 6) coupled to the body to support the display stand in an upright position (Figs. 4-6).
Regarding claim 5 Lutes as modified discloses the product display of claim 4 and further discloses wherein prop (27) includes a base flap (portion of the horizontal base below 27, horizontal member can be seen on either side of 19 in Fig. 6) extending rearward of the body and a brace flap (26 tabs, Fig. 6) extending rearward of the body, and wherein the brace flap is substantially perpendicular to the body and to the base flap (Fig. 6).

    PNG
    media_image1.png
    619
    684
    media_image1.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lutes in view of Goldstein as applied to claim 1 and in further view of Rudd et al. US 2002/0139626 A1, herein after referred to as Rudd.
Regarding claim 6 Lutes as modified discloses the product display of claim 1. Lutes is silent to a header lock formed between the header board and the frame configured to hold the header board in the shipping position.
Rudd teaches a display case with a header board (44 display, Fig. 1), a frame and a header lock (42b, 42c, 42f and 42e latches) formed between the header board and the frame (the latches are between the header board and part of the frame 51 first flap) configured to hold the header board in the shipping position (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display of Lutes to include the header lock as taught by Rudd as doing so is well known in the art and would yield predicable results. Additionally, a header lock would prevent the header board from falling out during transport (paragraph [0031] lines 4-7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lutes in view of Goldstein and Rudd as applied to claim 6 and in further view of Kwap et al. US 6,758,379 B1, herein after referred to as Kwap.
Regarding claim 7 Lutes as modified discloses the product display of claim 6. Lutes as modified does not explicitly disclose locks tabs coupled with a lock slot to keep the header board in the shipping position, but does disclose that other arrangement besides latches can be used to retain the header board and frame (paragraph [0031] lines 7-9).
Kwap teaches lock tabs (tabs near 290, Fig. 9) that are coupled with lock slots to maintain a safe shipping position (Col. 7, lines 52-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Lutes to include the lock tabs and lock slots as taught by Kwap as many connection types are equivalent as suggested by Rudd, and using lock tabs and lock slots are well known in the art and would yield predicable results. Additionally, lock tabs and lock slots are easily manipulated by a using and would prevent fingers from being pinched in a latch. 

Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. Applicant argues that Lutes does not disclose or suggest that an end of the spring is coupled to a slot, this is taught by Goldstein as seen in at least figures 1-3 (the elastic member is coupled to a slot in the frame). Applicant argues that Lutes does disclose any coupling between the spring and the header, elastic member is coupled to the header board via the header mount 28, and when the elastic member is modified as taught by Goldstein the elastic member is coupled to both the frame and the header board (via 36 and 37, Figs. 2-3). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants arguments to claims 6 and 7 are based on arguments to claim 1 which is addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735